Citation Nr: 0305840	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  97-31 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for pelvic inflammatory disease.

2.  Entitlement to a compensable initial rating for hepatitis 
B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to 
December 1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which, among other things, 
granted service connection for pelvic inflammatory disease 
and for hepatitis B, assigning noncompensable evaluations to 
each disability.  In a December 1997 rating decision, the 
initial rating for pelvic inflammatory disease was increased 
to 10 percent.  The veteran, however, continued her appeal 
seeking a higher evaluation.  The Board previously considered 
these issues in February 1999 and again in March 2000.  
Unfortunately, remand for additional development was required 
each time.  A review of the claims folder shows that all 
requested development has been performed and the issues on 
appeal are now properly before the Board for adjudication.

The issues of entitlement to restoration of a 10 percent 
rating for pelvic inflammatory disease and entitlement to 
compensation under 38 U.S.C.A. Section 1151 for pelvic and 
bladder adhesions shall be addressed in the remand section of 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has chronic pelvic inflammatory disease 
requiring occasional treatment with antibiotics for symptoms 
such as frequent urination.

3.  The veteran has a history of viral hepatitis with no 
residuals.


CONCLUSIONS OF LAW

1.  Criteria for an initial rating higher than 10 percent for 
pelvic inflammatory disease have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.116, Diagnostic 
Code 7614 (2002).

2.  Criteria for a compensable rating for hepatitis B have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.114, Diagnostic Code 7345 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of the claims on appeal has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in letters dated in March 
and June of 2001, and also in the supplemental statement of 
the case dated in August 2002.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that the 
veteran was clearly notified of the evidence necessary to 
substantiate her claims and of the responsibilities of the 
parties in obtaining evidence.  Under these circumstances, 
the Board finds that the notification requirement of the VCAA 
has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence, affording her a number 
of physical examinations, and by requesting the examining 
physicians to render opinions regarding the specific nature 
of the veteran's disabilities.  It appears that all known and 
available medical records relevant to the issues on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
her representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claims.  The veteran testified before RO hearing officers in 
November 1997 and May 1998, before the Board in November 
1998, and has actively participated in the development of her 
claims on appeal.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

I.
Background

Treatment records show periodic treatment for abnormal 
vaginal bleeding, abdominal pain with bloating, constipation, 
hematuria, and an irritable bowel.  The veteran has a history 
of pelvic adhesions noted in her treatment records as well as 
a history of hepatitis B.  A January 1994 diagnostic 
laparoscopy report showed that the veteran had a 2x2 
centimeter lower intestine segment fibroid and mild 
perihepatic adhesions.  The report also reflects a conclusion 
that the veteran is infertile.

In May 1997, the veteran underwent VA gynecological 
examination.  The examiner reviewed the veteran's claims 
folder and interviewed the veteran.  The veteran complained 
of menorrhagia and an inability to bear children.  Upon 
examination, she was found to have a possible enlarged uterus 
and no adnexal masses.  The examiner diagnosed a history of 
pelvic inflammatory disease with residual pelvic adhesive 
disease causing infertility.

The veteran also underwent VA gastrointestinal examination in 
May 1997.  She complained of chronic constipation, 
hemorrhoidal pain and bleeding, and the need for enemas twice 
daily.  Following a complete review of the veteran's claims 
folder and physical examination, the examiner diagnosed a 
functional bowel disorder causing chronic constipation, a 
history of rectal bleeding due to anal fissure, and a history 
of hepatitis B.

The veteran appeared and testified before an RO hearing 
officer in November 1997, that she had experienced continuous 
vaginal infections and inflammation since the 1980 diagnosis 
of pelvic inflammatory disease and, as a consequence, she saw 
her physician every three months.  She related a history of 
extreme abdominal pain and heavy vaginal bleeding.  The 
veteran stated that she took over-the-counter medications.

In May 1998, the veteran appeared and testified before a 
different RO hearing officer that she experienced abdominal 
pain, more frequent during her menses.  She stated that the 
pain was so bad sometimes during menses that she had 
difficulty walking.  The veteran attributed her abdominal 
pain and vaginal bleeding to fibroid tumors.  She also 
testified that she experienced reflux with eating and 
drinking and indigestion following meals.  The veteran stated 
that she believed her symptoms had been present since she was 
diagnosed with viral hepatitis during service, but that they 
had progressively gotten worse.  She related taking 
medication before meals in an attempt to control her 
gastrointestinal symptoms.

The veteran appeared before the Board in November 1998, and 
testified that she believed her gastrointestinal problems 
were related to her inservice bout with hepatitis B even 
though she had never been advised of such a connection by a 
medical professional.  She stated that she had changed her 
diet in an effort to control the gastrointestinal problems, 
that she consumed supplemental fiber, and that she took 
enemas daily in an effort to reduce constipation.  The 
veteran testified that her medication made her drowsy and she 
had lost energy from her change in diet.  She stated that she 
worked a forty-hour work week as a dental receptionist and 
had missed three to five days per month over the years due to 
doctor appointments and gastrointestinal problems.

At the November 1998 hearing before the Board, the veteran 
further testified that she did not participate in any 
treatment specifically for pelvic inflammatory disease.  She 
stated that she had been advised to have a hysterectomy, but 
she did not want to permanently lose the possibility of 
having children.  The veteran testified that she had been 
unable to have sexual relations with her husband for 
approximately eight months because of heavy vaginal bleeding, 
bloating, and pain.

Treatment records dated from 1997 to 1999 show that the 
veteran was treated for heavy vaginal bleeding and cramping 
as well as chronic gastrointestinal disorders.  The veteran 
received injections of birth control hormones to control the 
bleeding, but experienced severe side effects and elected to 
stop that treatment.

The veteran underwent VA digestive system examination in 
April 1999.  The examiner reviewed the veteran's claims 
folder, interviewed the veteran, and performed a physical 
examination.  Clinical tests were reviewed that showed a 
negative hepatitis screen for hepatitis antibodies as well as 
normal liver function tests.  The examiner diagnosed viral 
hepatitis by history with resolution, irritable bowel 
syndrome with residuals, gastroesophageal reflux disease with 
residuals, and rectal hemorrhoids.  Additionally, the 
examiner opined that the veteran's symptoms were not related 
to her past history of viral hepatitis, but were results of 
irritable bowel syndrome, gastroesophageal reflux disease, 
and rectal hemorrhoids.

The veteran also underwent VA gynecological examination in 
April 1999.  The examination was normal.  Following a 
complete review of the veteran's claims folder, the examiner 
diagnosed a history of pelvic adhesions and apparent 
infertility secondary to chronic pelvic inflammatory disease.  
The examiner opined that because the veteran had been able to 
spontaneously conceive twice after the initial episode of 
pelvic infection, it seemed doubtful that there was any 
significant pelvic damage from the initial episode.

In March 2000, the veteran had an ultrasound of her abdomen 
and pelvis.  There was no evidence of focal hepatic lesion 
seen, no evidence of hydronephrosis.  The uterus, however, 
had a slightly bulky appearance and there was a 4x5x6 
centimeter area that was suspected to be fibroid in nature.  
The left ovary was slightly prominent with several follicular 
cysts associated with it and a single follicular cyst was 
localized to the right ovary.  Treatment records show 
continued complaints of constipation and abdominal pain.

Following a Board remand, the veteran underwent another VA 
digestive system examination in May 2000.  She complained of 
abdominal pain, bloating, cramping, reflux, and constipation.  
The examiner reviewed the claims folder, interviewed the 
veteran, performed a physical examination, and opined that 
the veteran's symptoms were not related to her past history 
of viral hepatitis.

In May 2000, the veteran also underwent another VA 
gynecological examination.  She complained of abdominal pain, 
burning and soreness, and heavy menstrual cycle bleeding.  It 
was noted that she had a history of pelvic inflammatory 
disease secondary to gonorrhea during service.  The examiner 
reviewed the veteran's claims folder, interviewed the 
veteran, performed a physical examination that was described 
as normal, and opined that the veteran's inservice episode of 
pelvic inflammatory disease had not contributed to subsequent 
problems.

In September 2000, the veteran underwent myomectomy with 
removal of two fibroids of approximately 4 to 5 centimeters 
each and lysis of minimal adhesions around her left fallopian 
tube.  Unfortunately, the veteran's abdominal pain continued 
and her vaginal bleeding increased.  As such, in June 2001, 
she underwent diagnostic laparoscopy and hysteroscopy.  There 
were dense adhesions found around both fallopian tubes, both 
ovaries were obscured, and the uterus was adherent to the 
rectosigmoid colon with some adhesions across the uterus and 
bladder reflection.

The veteran underwent VA gynecological examination in 
September 2001 and complained of constant vaginal bleeding 
for one year.  The examination was essentially normal.  
Following a complete review of the veteran's claims folder, 
the examiner opined that the veteran's current pelvic pain 
and abnormal bleeding were probably secondary to dense pelvic 
adhesions from her last surgical procedure.

The veteran submitted a statement from a private consulting 
gynecologist dated in October 2001.  The physician noted that 
the veteran had complaints of severe low abdominal pain and 
urinary frequency, urgency and spasms.  He opined that 
clearly the acute pelvic infection during service had not 
caused significant scarring and that the only current 
symptoms believed to be associated with the veteran's history 
of pelvic inflammatory disease were her bladder complaints.  
The physician further opined that the veteran's severe 
symptoms of low abdominal pain and bladder dysfunction date 
to the operation in September 2000.  Before this date, there 
was only left lower quadrant pain and no bladder dysfunction.  
There were also only minimal left tubal adhesions, whereas 
afterwards there are dense adhesions involving the uterus, 
fallopian tubes, ovaries as well as milder bladder adhesions.   
He indicated that he believed the veteran's bladder symptoms 
were part or the picture of pelvic infection and they should 
improve with antibiotics and lysis of adhesions.

The veteran's treating gynecologist submitted a statement 
dated in March 2002, noting that he treated the veteran for 
chronic abdominal pain with dysmenorrhea.  He stated that the 
veteran had undergone surgical procedures that confirmed the 
presence of uterine myomas and pelvic adhesions and opined 
that she probably had a combination of fibroid uterus and 
adenomyosis with the treatment of choice being a total 
abdominal hysterectomy.  The physician further opined that 
the veteran's pain was disabling in nature.

An opinion was solicited from a VA specialist in June 2002 
regarding the etiology of current symptoms.  Following a 
complete review of the claims folder, the physician opined 
that the veteran's current symptoms were related to her 2000 
surgery when the myomectomy was performed, that the surgery 
promoted dense pelvic adhesions and worsening of her 
longstanding pelvic symptoms.  Additionally, the specialist 
opined that the veteran's current symptoms were not results 
of her original episode of pelvic inflammatory disease.

II.
Pelvic Inflammatory Disease

The veteran's pelvic inflammatory disease has been evaluated 
using the criteria of 38 C.F.R. Section 4.116, Diagnostic 
Code 7614, which employs a general rating formula for 
disease, injury, or adhesions of female reproductive organs.  
Specifically, a 30 percent evaluation is assigned when there 
is evidence that symptoms are not controlled by continuous 
treatment; a 10 percent evaluation is assigned when symptoms 
require continuous treatment; and, a noncompensable 
evaluation is assigned when there is evidence that symptoms 
do not require continuous treatment.

It is important to point out at this juncture that the 
veteran suffers from a multitude of symptoms, a number of 
which she relates to her pelvic inflammatory disease.  The 
medical opinions of record, however, link few, if any, of the 
veteran's complaints to her service-connected pelvic 
inflammatory disease, as opposed to various other nonservice-
connected disabilities.  The March 2002 private medical 
opinion does not link any manifestations to the service 
connected disability as opposed to nonservice connected 
disabilities.  The October 2001 private medical opinion links 
only some bladder symptoms and minor adhesions to the service 
connected disability.  The physician further states that the 
pelvic infection in 1976 did not cause significant scarring.  
He expressly says her severe bladder symptoms and adhesions 
are related to post service surgery in September 2000, 
following the onset of constant left quadrant pain that began 
in January 2000.  The most recent VA examiner flatly says 
there are no residual disabling manifestations related to the 
service-connected disability.  Thus, even under the most 
generous interpretation of the record, the only 
manifestations related to the service connected disability 
would be some very lesser bladder and adhesive symptoms.  
Notwithstanding the claimant's belief that the service-
connected disability produces far more disabling symptoms, 
the competent medical evidence does not support that 
assertion.  

Given the evidence as outlined above, the Board finds that 
the symptoms of the service-connected chronic pelvic 
inflammatory disease require, at best, occasional treatment.  
Prior to surgical intervention, the veteran was treated 
periodically for infections and inflammation and she 
testified before the Board that she missed work three to five 
times per month due to medical appointments and 
gastrointestinal problems.  Furthermore, at that same 
hearing, the veteran testified that she did not require 
treatment for pelvic inflammatory disease.  Thus, given the 
clinical evidence of record, even assuming some lesser 
portion of her symptoms are service connected, those service-
connected symptoms were under control with treatment.  
Accordingly, the criteria for a rating in excess of 10 
percent prior to surgical intervention in September 2000 are 
not met because there is evidence that the veteran's service 
connected symptoms, if any, were controlled with periodic 
treatment.

Following surgical intervention in September 2000, the 
veteran's private consultative gynecologist opined that the 
only symptoms related to the veteran's pelvic inflammatory 
disease were bladder-related symptoms that could be treated 
with antibiotics and lysis of adhesions.  Since the veteran's 
surgery, she has continued to be treated for various 
symptoms, most of which have not been medically related to 
her service-connected pelvic inflammatory disease but to her 
surgical procedure.  Apparently, the VA examiner did not link 
any disabling symptoms to the service-connected disorder.  
Therefore, the Board finds that the symptoms of service-
connected pelvic inflammatory disease, if any, have continued 
to be under control with periodic treatment.  As such, they 
do not warrant a rating in excess of the 10 percent 
evaluation currently in effect.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that she is severely limited by 
symptoms of her service-connected pelvic inflammatory 
disease, she has not identified any specific factors that may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings, and the Board has been similarly 
unsuccessful.  As noted above, the veteran considers all of 
her symptoms related to her service-connected disability even 
though the medical evidence does not support that opinion.  
The record shows that the veteran has not required frequent 
periods of hospitalization, treatment records are void of any 
finding of exceptional limitation beyond that contemplated by 
the schedule of ratings, and the veteran has continued to 
work as a dental receptionist.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluation assigned in this decision adequately 
reflects the clinically established impairment experienced by 
the veteran as a result of her service-connected disability.


III.
Hepatitis B

The veteran's viral hepatitis has been evaluated using the 
criteria of 38 C.F.R. Section 4.114, Diagnostic Code 7345.  
Specifically, a 20 percent evaluation is assigned when there 
is evidence of daily fatigue, malaise, and anorexia requiring 
dietary restriction or continuous medication, or evidence of 
incapacitating episodes with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain, having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 10 percent evaluation is assigned when there is 
evidence of intermittent fatigue, malaise, and anorexia, or 
of incapacitating episodes with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain, having a total duration of at least one 
weeks, but less than two weeks, during the past 12-month 
period.  And, a noncompensable evaluation is assigned when 
the disease is nonsymptomatic.

The medical evidence of record clearly shows that the 
veteran's gastrointestinal symptoms are not related to her 
inservice bout with hepatitis B.  The virus was treated 
without residual and there is no medical evidence of an 
active disease process.  As for the veteran's statements that 
her gastrointestinal problems began with the diagnosis of 
hepatitis during service and have continued to the present, 
the Board finds that, standing on their own, they are not 
sufficient to meet the criteria for a compensable evaluation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons are not competent to offer medical opinions).  
The medical evidence shows that the veteran's history of 
hepatitis B is nonsymptomatic.  Thus, the veteran's request 
for a compensable evaluation for hepatitis B must be denied 
on a schedular basis.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The veteran has submitted no 
evidence showing that her service-connected hepatitis B has 
markedly interfered with employment status beyond that 
interference contemplated by the assigned evaluation or that 
she has required frequent periods of hospitalization.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran as a result of 
hepatitis B.


ORDER

An initial evaluation higher than 10 percent for pelvic 
inflammatory disease is denied.

A compensable initial evaluation for hepatitis B is denied.


REMAND

During the course of this appeal, the RO proposed to reduce 
the veteran's rating for pelvic inflammatory disease from 10 
percent to a noncompensable rating.  She was advised of the 
proposed reduction in February 2002, and promptly registered 
her disagreement.  In August 2002, the veteran was advised 
that the reduction would be effective in November 2002.  On 
December 19, 2002, she filed a notice of disagreement with 
this action, but a statement of the case was not issued.  
Because reductions in ratings are separate and apart from 
claims for increased ratings, the Board must remand this 
issue to the RO for the issuance of a statement of the case 
in compliance with Manlincon v. West, 12 Vet. App. 238 
(1999).  See Peyton v. Derwinski, 1 Vet. App. 282, 286 
(1991).

Also during the course of this appeal, the RO denied a claim 
for compensation under 38 U.S.C.A. Section 1151 for pelvic 
and bladder adhesions.  The veteran submitted her notice of 
disagreement on December 19, 2002, but a statement of the 
case was not issued.  Thus, this issue must also be remanded 
to the RO for the issuance of a statement of the case in 
compliance with Manlincon.

Therefore, this matter is REMANDED for the following action:

1.	The RO should issue a statement of the 
case with respect to the veteran's 
December 19, 2002, notice of 
disagreement regarding reduction in 
disability rating for pelvic 
inflammatory disease.

2.	The RO should issue a statement of the 
case with respect to the veteran's 
December 19, 2002, notice of 
disagreement regarding denial of 
compensation under 38 U.S.C.A. Section 
1151.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at 


this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her appeal.  No action is required of the 
veteran until she is notified.



	                     
______________________________________________
	Richard B. Frank
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



